TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-08-00554-CV



                                  David Acosta, Appellant

                                             v.

                              Wyanza Renee Acosta, Appellee



         FROM THE COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY
          NO. 06-2408-FC2, HONORABLE JOHN McMASTER, JUDGE PRESIDING



                          MEMORANDUM OPINION


               Appellant David Acosta and Appellee Wyanza Renee Acosta have filed an “Agreed

Motion to Dismiss” this appeal. We grant the agreed motion and dismiss the appeal. See Tex.

R. App. P. 42.1(a).



                                          __________________________________________

                                          Jan P. Patterson, Justice



Before Justices Patterson, Pemberton and Waldrop

Dismissed on Agreed Motion

Filed: April 29, 2009